Citation Nr: 0532192	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for bilateral knee disability, and if so, 
whether service connection is warranted.

2.  Entitlement to an increased disability evaluation for 
service-connected mechanical low back disorder, currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, determined 
that no new and material evidence was submitted to reopen a 
knee disability service connection claim and increased the 
rating for mechanical low back disorder from noncompensable 
to 10 percent.  Appeal to the Board was perfected only with 
respect to the knee and low back disability claims and two 
others.  The latter two issues were resolved favorably by a 
May 2004 Board decision and by RO rating actions in June 2004 
and September 2005.  As to the issues listed on the title 
page of this decision, they were the subject of a May 2004 
Board remand for further development.  The remand directives 
have been completed, and the only issues properly before the 
Board at this time are the knee (new and material evidence to 
reopen) and back disability (increased rating) claims.  

The veteran failed to appear to testify at a hearing before 
an RO Decision Review Officer, scheduled to be held in 
February 2003.  As reflected in a September 2003 RO Report of 
Contact with the veteran, the veteran withdrew his prior 
request, stated in VA Form 9, for a Board hearing by 
videoconference.  He did not indicate subsequently that he 
desires to testify before a Veterans Law Judge, whether in 
person or by videoconference.  


FINDINGS OF FACT

1.  In August 2000, the Board denied a claim of entitlement 
to service connection for a bilateral knee disorder.  The 
veteran was notified of this decision and of appeal rights, 
but did not seek further appellate review.    

2.  After August 2000, the veteran took no further action on 
the knee disorder claim until March 2002, when he petitioned 
the RO to reopen the same claim.  After the RO's June 2002 
denial on the grounds that no new and material evidence was 
submitted, he perfected an appeal of this denial to the 
Board.  

3.  Evidence submitted since August 2000, with regard to the 
issue of entitlement to service connection for bilateral knee 
disorder, is either cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim; and does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.  

4.  The veteran's mechanical low back disorder is manifested 
essentially by back pain exacerbated during acute flare-ups; 
"mild" degenerative disc disease based upon X-rays; and 
objective evidence of slight decrease in limitation of motion 
of the lumbar spine.  There is no objective evidence of 
incapacitating episodes or neurological deficit associated 
with the lumbar disability.   


CONCLUSIONS OF LAW

1.  The August 2000 Board denial of service connection for 
bilateral knee disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1104 (2005).  

2.  New and material evidence has not been received since 
August 2000 with respect to the claim of entitlement to 
service connection for bilateral knee disorder and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  The criteria for a schedular rating higher than 10 
percent for mechanical low back disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38  C.F.R. §§ 4.71a, Diagnostic 
Codes 5003 (2005); 5285-5295 (2002) and (2003), 5235-5243 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Knee Disability

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).  With respect to Board 
denials, in general, they are final as of the date of mailing 
as stamped on the face of the decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in March 2002.  In July 1999, the Board remanded the 
bilateral knee disorder service connection claim for further 
development.  On August 3, 2000, the Board denied the claim.  
This denial is deemed final as of the date stamped on the 
title page of the decision.  The decision included an 
explanation of the veteran's right to seek further appellate 
review.  The record contains no evidence that the decision 
was not received by the veteran, or of any action seeking 
further review.    

The claims folder reflects no further communication from the 
veteran concerning his knee problems until March 2002, when 
he petitioned the RO to reopen the same claim.  After the RO 
denied the claim in June 2002 on the grounds that no new and 
material evidence was received to reopen it, the veteran 
perfected an appeal to the Board.  In May 2004, the Board 
remanded this issue for further development.  

Based upon the above, the August 2000 Board decision is the 
last final denial.  It is the operative VA rating action for 
the purposes of determining whether new and material evidence 
has been submitted thereafter on the issue of entitlement to 
service connection for bilateral knee disorder.  Thus, any 
claim - formal or informal - on the same issue, or even a 
reconsideration of the issue by the RO on its own accord, is 
treated as a claim to reopen, and new and material evidence 
must be presented before the claim can be reopened. 

Evidence added to the record since August 2000 includes VA 
outpatient treatment records dated within the last several 
years, various VA compensation and pension medical (C&P) 
examination reports, and the veteran's written lay 
statements.  In his written statements, the veteran reports 
that he has knee problems, among other health problems, but 
does not provide more detailed information about his knees.  
The VA treatment records do not reflect any treatment for 
knee problems.  The June 2003 VA C&P examination report 
documents the veteran's complaints of knee pain, but the 
examiner does not note any clinical evidence of knee 
abnormality.  All of these records are new in the sense that 
they were not of record as of August 2000.  

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2005).  On the one hand, this does not 
present a particularly onerous standard for the veteran.  
However, the evidence must be carefully reviewed to determine 
whether, even if new in the sense that they were not of 
record as of the last final decision, it is not cumulative or 
redundant of "old" evidence and relates to an unestablished 
fact necessary to substantiate the claim.  

Here, the Board finds that the new evidence does not rise to 
the level of materiality consistent with the governing "new 
and material evidence" standard.  First and foremost, in 
this connection, it is probative that one basis for the 
Board's denial of the claim in August 2000 was that the 
veteran's separation medical examination report did not 
document clinical finding of knee abnormality.  Nothing in 
the "new" evidence counters or calls into question the 
Board's prior finding as to lack of evidence of manifestation 
of a chronic knee disorder during service; nor does it 
include medical evidence not of record in August 2000 that 
some abnormality had become manifested during the one-year 
presumptive service connection period (see 38 C.F.R. 
§§ 3.307, 3.309, assuming the purported disability could 
include arthritis).  Contemporaneous lay evidence as to 
current, ongoing knee problems does not, under the facts of 
this case, suffice to link them to service.    

Further, in August 2000, the Board determined that the 
record, to date, did not contain requisite medical 
determination as to a knee abnormality.  The 2000 Board 
decision amply discussed the legal requirement of evidence of 
present manifestation of a disorder for which service 
connection is being sought, and the discussion will not be 
repeated.  The bottom line here is that the new evidence, at 
most, reflects ongoing complaints by the veteran that he has 
knee problems; however, there is no present clinical finding 
of a knee disorder that could be the subject of service 
connection.  See in particular June 2003 VA C&P "joints" 
examination report (a physician noted complaints of knee 
pain, but found no clinical evidence of abnormality that 
could support a diagnosis as to the knees).  

Based on the foregoing, the Board is compelled to conclude 
that the record 
post-August 2000 does not present factual bases materially 
different from those of record in August 2000.  The claim is 
not reopened and service connection for bilateral knee 
disability remains denied.    

II.  Increased Evaluation - Low Back Disability

As an initial matter, the Board notes that it granted service 
connection for a low back disorder in July 1999.  In a July 
1999 rating decision, the RO assigned a noncompensable rating 
for mechanical low back disorder effective November 6, 1995, 
the day after discharge from service.  That said, the back 
disability increased rating claim presently before the Board 
and filed in March 2002 falls within the parameters of 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (In general, 
where, as here, the claim presented is one for an increased 
rating for a disability for which service connection was 
established years before, the primary concern is the current 
level of disability.).  Thus, while the Board is required to 
consider the whole recorded history in evaluating 
disabilities (see generally 38 C.F.R. §§ 4.1, 4.2 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)) and has done 
so here, its main focus must necessarily be on 
contemporaneous evidence, dated in or around March 2002 
forward, specific to the low back.   

Turning to 38 C.F.R. Part 4 regulations governing disability 
evaluations, VA's Schedule for Rating Disabilities in Part 4 
sets forth separate rating codes for various disabilities.  
The ratings in the Schedule basically represent average 
impairment in earning capacity from such diseases or injuries 
incurred or aggravated during service and residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  The basis of disability evaluations is 
the ability of the body as a whole to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2005).  

Musculoskeletal disability, such as the back disability at 
issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2005).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

The veteran's back disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003, for lumbosacral strain), 
which assigns a zero percent rating for slight subjective 
symptoms only; a 10 percent rating based upon characteristic 
pain on motion; and a 20 percent rating based upon evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The highest 
rating of 40 percent requires evidence of severe symptoms, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of these symptoms with abnormal mobility on forced motion.  
The veteran continues to complain of back pain, exacerbated 
on use, but does not present objective evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, to warrant the next 
higher rating of 20 percent under Diagnostic Code 5295.  
(Lack of symptoms like spasms and marked limitation of motion 
is discussed in more detail below in connection with an 
evaluation of the claim under other relevant diagnostic 
criteria.)   

Notwithstanding the above, the Board has considered all spine 
rating criteria in effect during the appeal period (after 
March 2002 filing of the claim) to determine whether a more 
favorable decision is warranted on such other criteria.  
Spine disability rating criteria were amended, effective on 
September 23, 2002, and on September 26, 2003.  See 67 Fed. 
Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 51,454-51,458 
(2003), respectively.  The amendment effective on September 
23, 2002 specifically concerned revisions to old Diagnostic 
Code 5293 for intervertebral disc syndrome.  The current 
version reflects a revision of all of the spine rating 
criteria and includes revisions made in 2003, and is codified 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005). 

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here with respect to 
spine disability, the Board should first determine whether 
application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, implementation of such criteria cannot be 
any earlier than the effective date of revision, as a matter 
of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If the pre-
amended criteria are more favorable, then VA can apply them, 
but only through the period up to the effective date of the 
revision.  Thus, the Board considers various criteria 
promulgated during the appeal period, bearing in mind that it 
may apply those most favorable to the veteran up to the date 
of any revision.  It discusses below only certain of the 
various criteria in effect from 2002 forward that could 
reasonably be construed to apply to the veteran's disability, 
as some criteria clearly do not apply here (see, e.g., Codes 
in 38 C.F.R. § 4.71a (2002) pertaining to ankylosed spine, 
vertebral fracture, sacro-iliac injury).
     
First of all, as to Diagnostic Code 5293, revised effective 
September 2002, it is noted that no medical evidence dated in 
2002 forward documents a specific diagnosis of intervertebral 
disc syndrome.  Even so, the Board has carefully reviewed the 
evidence, namely the May 2002 and June 2003 C&P orthopedic 
examination reports, to determine whether the veteran 
presents symptomatology characteristically associated with 
intervertebral disc syndrome that could warrant a higher 
rating.  He does not.  What the old (before September 2002) 
and revised Diagnostic Code 5293 (2003), and as well, 
Diagnostic Code 5243 (2005) have in common is that a key 
characteristic recognized as associated with intervertebral 
disc syndrome is neurological deficit, which could be shown 
with objective evidence of, e.g., sciatic neuropathy with 
characteristic pain, muscle spasms, and absent ankle jerk.  
The evidence here does not document neurological abnormality 
due to the low back disability.  The C&P examination findings 
explicitly document lack of bowel or bladder control or 
objective evidence of sensory loss that could indicate 
neurological deficit.  See Note (1) to 38 C.F.R. § 4.71a 
(2005), which specifies that symptoms like bowel and bladder 
impairment could be indicative of neurological deficit.  

Also, revised Diagnostic Code 5293 (2003) and Diagnostic Code 
5243 (2005) consider incapacitation due to disc 
symptomatology.  These criteria clearly define 
"incapacitating episodes" as those requiring bed rest 
ordered by a doctor, or confinement to a hospital or other 
care facility due to the significance of spinal symptoms.  No 
medical evidence dated in and after 2002 (or even before 
then) documents back symptoms so severe that the veteran was 
rendered incapacitated.  It is relevant that, while the 
veteran has complained of back pain at various times and 
apparently has experienced occasional acute flare-ups 
particularly upon prolonged movement, at no time was he ever 
ordered to remain in bed, or was hospitalized due to back 
problems.  In fact, during the June 2003 C&P examination, he 
denied having had disabling episodes in the past year; no 
doctor's report is of record to show he was ordered to bed 
rest or confinement.  

Based upon the above, the Board does not find adequate 
evidentiary bases to assign a more favorable rating under 
Diagnostic Code 5293, old or new, or Diagnostic Code 5243, 
than that already in effect under old Diagnostic Code 5295.   

The Board also has considered various criteria, old and new, 
specific to limitation of motion due to spine disability.  
See old Diagnostic Code 5292 (2002), which assigns 10, 20, 
and 40 percent ratings, respectively, for slight, moderate, 
and severe limitation of motion of the lumbar spine.  The old 
criteria did not contain defined, objective standards of 
limitation of motion.  To aid in the Board's evaluation of 
the extent of severity based upon limited motion - slight, 
moderate, severe - based upon the old rating criteria, the 
Board has considered 38 C.F.R. § 4.71a (2005), Plate V 
diagrams on normal range of motion, as they are instructive.  
For the thoracolumbar spine, normal forward flexion is from 
0-90 degrees; backward extension is from 0-30 degrees; 
right/left lateral flexion is from 0-30 degrees; and 
right/left rotation is from 0-30 degrees.  

The new spine criteria (2005) provide more precise, objective 
measurements for gauging the extent of limitation of motion.  
Under these criteria, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or if there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine. ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar or cervical or entire spine 
is fixed in flexion or extension."  See id., Note (5).)  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  As discussed 
earlier, the veteran's disability does not include 
manifestations like ankylosis, neurological deficit, spinal 
fracture, or objective evidence of muscle spasms.  As such, 
the Board considers the new spine criteria to the extent that 
they address specific measurements in degrees of diminished 
mobility.   

Notes to 38 C.F.R. § 4.71a (2005) specify that normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
generally recognized by VA.  Note (3).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees.  Notes (2) and (4).

As reflected in May 2002 and June 2003 C&P reports, the 
veteran had flexion ranging from 60 to 90 degrees; extension 
to 20 degrees; right/left lateral flexion ranging from 20 to 
30 degrees; and rotation ranging from 20 to 40 degrees.  
These range-of-motion figures reflect motion essentially 
within normal limits, although somewhat decreased.  They 
would not support a 20 percent rating under the new criteria, 
as forward flexion is possible beyond 60 degrees, and the 
combined range of motion is at or above the 120 degrees 
threshold.  Moreover, given these considerations, the Board 
does not find limitation of motion here is significant enough 
to warrant the next higher rating of 20 percent for 
"moderate" limitation under Diagnostic Code 5292 (2003).

Finally, the Board also acknowledges rating criteria 
concerning arthritis, as well as various DeLuca factors 
concerning functional impairment.  Under 38 C.F.R. § 4.71a 
(2005), degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint(s) 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The veteran has been diagnosed 
with degenerative disc disease in the lumbosacral spine, 
characterized as mild, based upon VA X-rays taken in 2002.  
See June 2003 C&P report.    
  
However, under Diagnostic Code 5003, an additional rating is 
assigned when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes.  Here, strictly based on range of motion 
findings, the Board is of the opinion that a minimum 10 
percent rating could have been assigned based on criteria 
specific to range of motion, but the RO apparently applied 
Diagnostic Code 5295 instead, and assigned a 10 percent 
rating.  Diagnostic Code 5295 explicitly considers limited 
motion, as evidence of "characteristic pain on motion" 
merits a 10 percent rating.  Higher ratings under this Code 
also consider limited mobility.  As such, the rating now in 
effect under Diagnostic Code 5295, as assigned by the RO, has 
considered arthritic changes in the spine, and as well, 
limited motion caused thereby.  It also has taken into 
consideration Hicks v. Brown, 8 Vet. App. 417 (1995), which 
essentially provides that, under Diagnostic Code 5003 and 38 
C.F.R. § 4.59, painful motion of a major joint or group of 
minor joints caused by degenerative arthritis established by 
X-ray evidence is to be deemed limited motion even though 
range of motion may be possible beyond the point when pain 
sets in.  Indeed, the record reflects that the veteran's 
chief complaint over the years has been recurrent back pain.  

As for DeLuca considerations, the C&P reports do acknowledge 
that that functional limitation could occur during acute 
episodes of painful flare-ups on repetitive movement, and 
this, again, has been considered.  However, they also 
indicate that additional limitation due to factors like 
fatigability cannot be stated to medical certainty; that the 
veteran is independent in activities of daily living; that 
endurance appears to be "normal"; and that the veteran's 
complaint of fatigue is a subjective complaint.  In this 
connection, it also is probative that recent X-ray evidence 
indicates "mild," and not severe or marked, degenerative 
changes in the lumbar spine; which, if found, could have 
raised a question as to appropriateness of the rating 
currently in effect, as the severity of arthritis likely 
would lead to more significant symptomatology.  This, 
however, does not appear to be the case here.  Based upon all 
of the above, the Board does not find basis for an additional 
rating based upon DeLuca considerations.       



Finally, the Board has considered whether this case presents 
such an exceptional or unusual disability picture so as to 
warrant extranschedular consideration.  See 38 C.F.R. 
§§ 3.321(b); 4.16(b) (2005).  It does not.  Again, the 
evidence does not indicate that the veteran has, or has had 
within the last several years, incapacitating episodes, or 
was confined to a bed or hospital due to lumbar 
symptomatology.  The record reflects vague allegations by the 
veteran that various health problems have interfered with 
gainful employment, but no evidence, such as doctors' or 
employers' statements and the like, is presented to 
substantiate such general allegations; the evidence simply 
does not present adequate factual bases that the back 
disability is unusual, exceptional, or of such severity that 
requires extraschedular evaluation notwithstanding the 
assignment of a 10 percent, as opposed to higher, rating.    

Based upon the foregoing, the Board does not find evidence 
sufficient to warrant a rating higher than those already in 
effect for the back disability.  It has considered the whole 
record consistent with Schafrath, as well as Part 4 
provisions and 38 C.F.R. § 4.71a diagnostic criteria, old and 
new, whether or not raised as an issue by the veteran or his 
accredited service representative, and does not find other 
criteria more closely analogous to the disability than as 
discussed above or which would afford the veteran more 
favorable rating(s).   

As the preponderance of the evidence is against higher 
rating(s), the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005).  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO notified the veteran in an 
April 2002 letter, sent in advance of the rating decision 
giving rise to this appeal, the basic elements of a service 
connection claim, including required evidence as to a 
relationship between service and knee disability, and, as to 
the back disability, evidence showing that the disability has 
worsened.  This letter also explained that, given prior 
denial of service connection for knee disorder, new and 
material evidence - namely medical evidence documenting 
continuity of symptomatology since service - is needed.  The 
veteran was asked to notify VA of the sources of evidence 
pertinent to the elements of the claim, to include other 
federal agencies, employers, and medical care providers, and 
that VA would in turn make reasonable efforts to assist him 
in obtaining such evidence.  He was advised that he 
ultimately bears the burden for claim substantiation 
notwithstanding VA's duty-to-assist obligations.  

Further, through the rating decision, Statement of the Case 
(SOC), and multiple Supplemental SOCs (SSOCs), the veteran 
had notice of the various regulations applicable to the 
claim, and why the claim remains denied.  As for the fourth 
element, the SOC and September 2005 SSOC included the text of 
38 C.F.R. § 3.159, from which this element is taken.  

Full VCAA notice arguably was accomplished after the issuance 
of the June 2002 rating decision giving rise to this appeal, 
as the "fourth element" notice was given with the SOC.  The 
Board finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, during the appeal period, the veteran was notified of 
what the basic legal elements of his claim are and why the 
claim was denied.  He had multiple VCAA notices, as the VA 
Appeals Management Center (AMC) sent him letters in November 
2004 and March 2005 encompassing the required elements of the 
notice.  Nonetheless, even after he was notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of a September 2005 SSOC reflecting the RO's still-
unfavorable determination as to both issues, no new evidence 
was submitted.  Nor did he claim that VA failed to comply 
with VCAA notice requirements, or that he has any evidence in 
his possession required for full and fair adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).  Based upon such considerations, the Board finds no 
prejudicial defect as to the timing or even the substantive 
content of the notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the VA medical examination findings, VA medical 
treatment records, and lay evidence in the form of the 
veteran's written statements.  Again, the veteran did not 
report the existence of additional new, missing, pertinent 
records despite appropriate notice during the appeal period 
that he may do so.  Therefore, the Board concludes that VA 
has met its duty-to-assist obligations.   


ORDER

An increased disability evaluation for mechanical low back 
disorder, currently evaluated as 10 percent disabling, is 
denied.

No new and material evidence having been received on the 
previously denied and final claim of entitlement to service 
connection for bilateral knee disorder, the claim is not 
reopened.  The appeal is denied.



	                        
____________________________________________
	MAJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


